Citation Nr: 1612642	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  10-23 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for chondromalacia of the right knee, currently rated 10 percent disabling.

2.  Entitlement to an increased disability rating for chondromalacia of the left knee, rated 10 percent disabling for the period prior to June 30, 2014.

3.  Entitlement to an increased disability rating for residuals of meniscus tear, left knee (formerly chondromalacia of the left knee), rated 20 percent disabling, from June 30, 2014.

4.  Entitlement to an increased disability rating for limitation of flexion, right knee, rated 10 percent disabling from January 7, 2015.

5.  Entitlement to an increased disability rating for limitation of flexion, left knee, rated 10 percent disabling from January 8, 2015.

6.  Entitlement to an increased disability rating for a lumbar spine strain with degenerative changes, rated 10 percent disabling prior to January 24, 2013, and 20 percent disabling thereafter.

7.  Entitlement to an increased disability rating for left lower radiculopathy, rated 20 percent disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and G.M.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to February 1998.

These matters came to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at an August 2011 hearing at the RO; the transcript is of record.

In a March 2013 rating decision, the Appeals Management Center (AMC) assigned a 20 percent disability rating to lumbar spine with degenerative changes, effective January 24, 2013, and assigned a 20 percent disability rating to left lower radiculopathy, effective March 19, 2010.  

In a July 2014 rating decision, the AMC assigned a 20 percent rating to residuals of meniscus tear, left knee (previously rated as chondromalacia, left knee), effective June 30, 2014.  Thus, the 10 percent rating assigned to chondromalacia, left knee, was discontinued effective June 30, 2014.  

In a March 2015 rating decision, the AMC assigned a separate 10 percent rating for limitation of flexion, left knee, effective January 8, 2015, and assigned a separate 10 percent rating for limitation of flexion, right knee, effective January 7, 2015.  [It is not entirely clear why the AMC assigned different effective dates for limitation of flexion of the knees.  It appears to be a typographical error as the VA examination was conducted on January 8, 2015.  Such effective date awarded a day apart, however, does not affect the actual compensation received by the Veteran.  In other words, a greater benefit does not flow as a result of the rating being assigned a day earlier.  Moreover, as will be detailed below, the Board has assigned earlier effective dates to the limitation of flexion of the knees]

Although increased ratings have been granted, the issues remain in appellate status, as the maximum schedular ratings have not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

These issues were remanded in October 2012, January 2014, and October 2014.



FINDINGS OF FACT

1.  Chondromalacia of the right knee is not manifested by moderate knee disability; flexion is not limited to 30 degrees and extension is normal, with no showing of subluxation or instability.

2.  For the period prior to January 24, 2013, chondromalacia of the left knee is not manifested by moderate knee disability; flexion is not limited to 30 degrees and extension is normal, with no showing of subluxation or instability.

3.  For the period from January 24, 2013, residuals of meniscus tear, left knee is manifested by frequent episodes of locking and pain, with no showing of subluxation or instability.

4.  For the period from January 24, 2013, limitation of flexion, right knee, is manifested by x-ray findings of arthritis without flexion limited to 30 degrees and with normal extension; there is no showing of subluxation or instability.

5.  For the period from January 24, 2013, limitation of flexion, left knee, is manifested by x-ray findings of arthritis without flexion limited to 30 degrees and with normal extension; there is no showing of subluxation or instability.

6.  For the period prior to January 24, 2013, lumbar spine strain with degenerative changes is manifested by limitation of motion but without forward flexion limited to 60 degrees or less; nor muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; nor incapacitating episodes of at least 2 weeks.

7.  From January 24, 2013, lumbar spine strain with degenerative changes is manifested by limitation of motion but without forward flexion 30 degrees or less; nor favorable ankylosis of the entire thoracolumbar spine; nor incapacitating episodes of at least 4 weeks.  

8.  Radiculopathy of the left lower extremity is manifested by moderate incomplete paralysis. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 10 percent for chondromalacia of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5262 (2015).

2.  For the period prior to January 24, 2013, the criteria for entitlement to a disability rating in excess of 10 percent for chondromalacia of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5003, 5260 (2015).

3.  For the period from January 24, 2013, the criteria for entitlement to a disability rating of 20 percent for residuals of meniscus tear, left knee, have been met, but a higher rating is not warranted from this period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5003, 5258 (2015).

4.  For the period from January 24, 2013, the criteria for entitlement to a disability rating of 10 percent for limitation of flexion, right knee, have been met, but a higher rating is not warranted from this period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5003, 5260 (2015).

5.  For the period from January 24, 2013, the criteria for entitlement to a disability rating of 10 percent for limitation of flexion, left knee, have been met, but a higher rating is not warranted from this time period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5003, 5260 (2015).

6.  For the period prior to January 24, 2013, the criteria for entitlement to a disability rating in excess of 10 percent for lumbar spine strain with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5235-5243 (2015).

7.  For the period from January 24, 2013, the criteria for entitlement to a disability rating in excess of 20 percent for lumbar spine strain with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5235-5243 (2015).

8.  The criteria for entitlement to a disability rating in excess of 20 percent for left lumbar radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In August 2009, notice was issued to the Veteran with regard to her increased rating claims for her bilateral knee and lumbar spine disabilities, which encompassed her claim for radiculopathy associated with her lumbar spine.  The August 2009 VCAA letter notified the Veteran of what information and evidence is needed to substantiate her increased rating claims, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish an effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the October 2012 and January 2014 Remands.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains VA treatment records, private treatment records, and lay statements and testimony from the Veteran.  The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

The evidence of record contains VA examination reports dated in August 2009, February 2011, July 2014, and January 2015 which will be discussed below.

For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Criteria & Analysis

The Board has reviewed all of the evidence in the claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (200 0).

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

As an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59. 

The Court has also held that the rating schedule "does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use including during flare-ups," and that if warranted, a case should be remanded "for the Board to obtain a new medical examination which complies with the requirements of 38 C.F.R. § 4.40, and the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (noting that "these determinations should, if feasible, be 'portrayed' (§ 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups"); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (relying on DeLuca for proposition that an adequate joint examination report must comply with § 4.40 and include an "opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time").

Knees

For purposes of this decision, the Board notes that normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Codes 5260 and 5261 provide for rating based on limitation of motion.

Evaluations for limitation of flexion of a knee are assigned as follows:  flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Evaluations for limitation of extension of the knee are assigned as follows:  extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight- bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel also held more recently that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September, 2004).

By way of history, service connection was established for chondromalacia of the right and left knees.  A 10 percent rating was assigned to the right knee and a noncompensable rating was assigned to the left knee, both effective March 1, 1998.  Such ratings were assigned pursuant to Diagnostic Code 5257.  In a November 2004 rating decision, a 10 percent rating was assigned to chondromalacia, left knee, effective June 30, 2004, pursuant to Diagnostic Code 5257.  

As detailed above, the 10 percent rating for chondromalacia, right knee, is still in effect but pursuant to Diagnostic Code 5262 (impairment of tibia and fibula).  A separate 10 percent rating is in effect for limitation of flexion, right knee, effective January 7, 2015, pursuant to Diagnostic Code 5260 (limitation of flexion).  The 10 percent rating for chondromalacia, left knee, is in effect through June 29, 2014, pursuant to Diagnostic Code 5262.  A 20 percent rating has been assigned to residuals, meniscus tear, left knee, effective June 30, 2014, pursuant to Diagnostic Code 5258 (cartilage, semilunar, dislocated, with frequent episodes of 'locking' pain, and effusion into the joint).  A separate 10 percent rating has been assigned for limitation of flexion, left knee, effective January 8, 2015, pursuant to Diagnostic Code 5260.  

Based on the objective findings reflected in the VA examination reports and treatment records, disability ratings in excess of 10 percent are not warranted for the Veteran's chondromalacia of either knee.  However, as will be discussed below, the 10 percent rating assigned to chondromalacia, left knee, will only remain in effect through January 23, 2013, as the Board finds that a 20 percent rating is warranted per a different diagnostic code.  The objective findings do not support a finding of moderate knee disability.  

An August 2009 VA examination reflects complaints of intermittent dull and at times stabbing pain in both knees, associated with swelling, approximately twice monthly, lasting a day or two.  She complained of bilateral popping, locking and instability.  She has not fallen from giving way but has caught herself from time to time to keep from falling.  On objective examination of both knees, there were no findings of instability, meniscus abnormality, patellar abnormality, or mass behind knee.  Findings included crepitus, tenderness, abnormal motion, and guarding of movement.  Left flexion was to 132 degrees with normal extension.  Right flexion was to 115 degrees with normal extension.  There was objective evidence of pain following repetitive motion with left flexion to 118 degrees and right flexion to 110 degrees; extension remained normal.  The examiner diagnosed patellofemoral syndrome, bilateral knees.  

The February 2011 VA examination report reflects complaints of increased symptoms of stiffness, left worse than right.  She complained of locking, giving way, and occasional swelling.  She denied any dislocation or subluxation.  On flexion and extension, there was tenderness on palpation of the patellas with crepitus but no edema or laxity of the ligaments.  There was negative Drawer and negative McMurray.  Right flexion was to 125 degrees with no pain and no loss of motion with repetition and left flexion was to 130 degrees with no pain and no loss of motion with repetition.  There was no weakness, lack of endurance, or fatigue in either knee.  

The January 2013 VA examination report reflects right and left flexion to 80 degrees with normal extension.  There was no objective evidence of painful motion of the right knee, but there was objective evidence of painful motion at 80 degrees of the left knee.  There were no changes in flexion on repetitive motion testing.  There was less movement than normal and pain affecting both knees.  On joint stability testing - anterior, posterior, and medial-lateral instability - both knees were normal.  The examiner noted that there was no history of recurrent patellar subluxation or dislocation.  The examiner noted that the Veteran has had a meniscus condition affecting the left knee manifested by meniscal tear and frequent episodes of joint "locking."  

The June 2014 VA examination report reflects right flexion to 75 degrees with objective evidence of painful motion at 65 degrees with normal extension, and left flexion to 70 degrees with objective evidence of painful motion at 70 degrees with normal extension.  On repetitive use testing, right flexion was to 85 degrees with normal extension, and left flexion was to 85 degrees with normal extension.  The examiner indicated that both knees have less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability of station, and disturbance of locomotion.  Joint stability testing was normal for both knees.  The examiner noted that there was no history of recurrent patellar subluxation or dislocation.  The examiner noted that the Veteran has had a meniscus condition affecting the left knee manifested by meniscal tear, frequent episodes of joint "locking," and frequent episodes of joint pain.  

The January 2015 VA examination reflects flexion of both knees to 110 degrees with normal extension with pain on flexion.  There was evidence of pain with weight bearing.  There was no additional loss of motion or function on repetitive use testing.  The examiner indicated that there was no history of recurrent subluxation, lateral instability, or recurrent effusion.  There was no joint instability on testing.

Based on the findings reflected in the VA examination reports and treatment records, the subjective complaints and objective findings do not support a disability rating in excess of 10 percent for chondromalacia of the right knee.  The evidence of record does not support findings of a moderate right knee disability.  Likewise, for the period prior to January 24, 2013, the evidence of record does not support findings of a moderate left knee disability in contemplation of Diagnostic Code 5262.  The 10 percent ratings assigned contemplate the Veteran's subjective complaints of swelling and pain, and the objective findings of crepitus, tenderness, limitation of motion, and guarding of movement, albeit with no findings of instability or subluxation, noncompensable limitation of flexion or extension, and no x-ray evidence of arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

The AMC assigned 10 percent disability ratings to limitation of flexion, right knee, effective January 7, 2015, and limitation of flexion, left knee, effective January 8, 2015.  Such ratings were not assigned based on compensable limitation of flexion per Diagnostic Code 5260, as the January 2015 VA examination does not reflect compensable flexion affecting either knee.  The AMC assigned the 10 percent ratings in contemplation of Diagnostic Code 5003, as a rating of 10 percent is for application for arthritis established by x-ray findings and limitation of motion affecting the joint.  The AMC appears to have assigned such ratings based on the objective findings in the January 2015 VA examination report of x-ray evidence of degenerative arthritis.  The examiner noted degenerative or traumatic arthritis in both knees, and specifically diagnosed bilateral knee joint osteoarthritis.  The Board notes, however, that both the January 24, 2013 and June 2014 VA examinations reflect that the examiners checked the box for the presence of degenerative or traumatic arthritis affecting both knees.  Likewise, a January 24, 2013 x-ray examination reflects minimal osteoarthritis affecting both knees.  01/15/2014 VBMS entry, Medical Treatment Record-Government Facility at 290.  Thus, the Board finds that the 10 percent ratings in contemplation of arthritis and limitation of motion per Diagnostic Code 5003 are warranted from January 24, 2013.  Ratings in excess of 20 percent are not warranted as there is no x-ray evidence of involvement of 2 or more major joints with occasional incapacitating exacerbations.  Moreover, as detailed, while he experiences limitation of flexion, such limitation has been recorded in all examination reports as noncompensable per Diagnostic Code 5260.  The Board also notes that there is no x-ray evidence of arthritis prior to January 24, 2013.  A February 2011 x-ray examination reflects a "negative appearing knee" with regard to both the right and left knees.  02/11/2011 VBMS entry, VA Examination.  The 10 percent ratings in effect from January 24, 2013 contemplate the arthritis affecting the left and right knee joints and the limitation of flexion with pain.  As detailed, extension has been recorded as normal on all examinations.  Disability ratings in excess of 10 percent are not warranted in contemplation of the limitation of motion criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  

For the period prior to January 24, 2013, disability ratings are not warranted in contemplation of the limitation of motion criteria, as compensable flexion or extension has not been shown.  Id.  

According to a recent General Counsel opinion, separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).  However, in the present case there is no evidence that a compensable rating is warranted under the criteria of Diagnostic Codes 5260 and 5261, thus such opinion is inapplicable.  

The Board has given consideration to the possibility of assigning separate evaluations for the Veteran's left and right knee disabilities under Diagnostic Codes 5003 and 5257, which is allowed so long as the evaluation of knee dysfunction under both codes does not amount to prohibited pyramiding under 38 C.F.R.§ 4.14.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997) (a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability); VA O.G.C. Prec. Op. No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998) (if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59).  See also Esteban, 6 Vet. App. at 261 (1994) (separate disabilities arising from a single disease entity are to be rated separately); but see 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).  

While the Board acknowledges the Veteran's subjective complaints of giving way in both knees, objective examination has not shown any instability nor subluxation during the course of this appeal.  Thus, a separate rating for either the left or right knee pursuant to Diagnostic Code 5257 would not be appropriate.

As detailed above, a separate 20 percent rating is in effect for residuals of meniscus tear, left knee, effective June 30, 2014, which replaced the 10 percent rating in effect for chondromalacia, left knee.  A continuation of the 10 percent rating would have amounted to pyramiding as the 20 percent rating contemplates episodes of locking, pain, and effusion into the joint.  Esteban, 6 Vet. App. At 262.  The 20 percent rating in effect constitutes the highest rating assignable per Diagnostic Code 5258.  Such rating was assigned based on the June 2014 VA examiner's findings of a meniscus condition affecting the left knee manifested by meniscal tear, frequent episodes of joint "locking," and frequent episodes of joint pain.  The Board has determined that the 20 percent rating should be made effective January 24, 2013, which corresponds to the date of the VA examination report in which the examiner noted a meniscal tear with frequent episodes of joint locking.  While the examiner did not check the boxes for frequent episodes of joint pain or joint effusion, the Veteran did report pain associated with her left knee disability.  Thus, affording the Veteran the benefit-of-the-doubt, the 20 percent rating per Diagnostic Code 5258, is granted, effective January 24, 2013.  As a result, this rating replaces the 10 percent rating in effect per Diagnostic Code 5262, as this would amount to pyramiding.  The 20 percent rating in effect January 24, 2013, contemplates any impairment of the tibia or fibula.  

A higher rating pursuant to Diagnostic Code 5258 for the right knee is not warranted as symptoms associated with a meniscus condition has not been shown.

The Board finds that higher ratings or separate ratings are not warranted for either the right or left knees under any alternative provision.  Diagnostic Code 5256 provides for a higher rating, however, application of this code is inappropriate as there is no diagnosis of ankylosis of either knee.  Furthermore, the Veteran may not be rated by analogy to this code as he does not suffer functional immobility of the knees.  Likewise, Diagnostic Code 5259 is inapplicable.  Genu recurvatum, as rated pursuant to Diagnostic Code 5263, is inapplicable as it was not diagnosed.  

The Veteran has reported flare-ups of her knee conditions.  Specifically, the February 2011 VA examination reflects complaints of flares with cold weather that causes decreased range of motion.  The January 2013 VA examination reflects complaints of flares when standing or sitting for a prolonged period of time with a pain level of 4/10 in severity.  The pain is not continuous and she does not treat with medication.  The June 2014 VA examination reflects complaints of flares to 8/10 in severity.  During such episodes she has weakening, instability with her knees at times giving out on her, instability of station, disturbance of locomotion and interference in carrying weight over 15 pounds.  She has trouble squatting and cannot participate in sporting activities.  The January 2015 VA examination report reflects complaints of flares every two weeks to 6/10 in severity, which last for 12 hours.  

Unfortunately, VA examiners have been unable to offer opinions regarding the impact of her flare-ups without resorting to speculation.  It was explained that, absent objective observation during a flare-up episode, the extent of additional functional limitation was not measurable.  The Board finds that an adequate reason was provided for the inability to provide a specific answer, and thus no further development is necessary in this regard.

The Veteran has reported chronic pain and thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and the DeLuca and Mitchell.  However, higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant ratings in excess of those already in effect.  As detailed, while the VA examination reports have detailed limitation of motion affecting both knees, but such limitation of flexion remains noncompensable, even after repetitive testing.  Likewise, while the Veteran reported in June 2014 that she experiences instability during flare-ups, instability has not been confirmed by objective testing over the course of many years and the examiners have explained why they cannot estimate additional limitation during flare-up.

Again, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss but does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  

The DeLuca factors have been taken into consideration in awarding the ratings pursuant to Diagnostic Codes 5003, 5262, and 5258.  

The Board has considered whether additional ratings for neurological manifestations are warranted.  However, because no such manifestations have been diagnosed, additional ratings for neurological manifestations are inapplicable in this case.  38 C.F.R. § 4.124a.

Lumbar spine

The Diagnostic Codes for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis of the lumbar spine or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome. 

Lumbosacral strain is Diagnostic Code 5237.  Intervertebral disc syndrome is Diagnostic Code 5243. 

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: 

10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 

20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

40 percent - Forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and 

100 percent- Unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for disability with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Service connection is in effect for lumbar spine strain with degenerative changes rated 10 percent disabling prior to January 24, 2013, and 20 percent disabling from January 24, 2013.  The Veteran's disability is rated pursuant to Diagnostic Code 5242.

For the period prior to January 24, 2013, a disability rating in excess of 10 percent is not warranted.  On examination in August 2009, forward flexion was to 78 degrees, and 70 degrees after three repetitions of range of motion.  Thus, forward flexion was greater than 60 degrees.  There was objective evidence of pain upon repetitive movement, with flexion reduced to 70 degrees.  There was no postural abnormalities or fixed deformity.  Musculature of the back was normal and sensory and reflex testing was normal.  On examination in February 2011, flexion was to 80 degrees with pain and weakness at the end of movement and decreased motion with repetition to 80 degrees.  While recognizing the objective findings of pain experienced by the Veteran, the objective findings do not reflect flexion 60 degrees or less; nor muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Thus, a 20 percent rating is not warranted for the period prior to January 24, 2013 pursuant to the general rating formula for diseases and injuries of the spine.  

For the period prior to January 24, 2013, there is no persuasive evidence of incapacitating episodes having a total duration of at least 2 weeks during the past 12 months or during any period contemplated by this appeal to warrant a 20 percent disability rating under the intervertebral disc syndrome rating criteria.  Likewise, the evidence does not show that she has been prescribed bedrest by a physician for any period.  The August 2009 VA examination report reflects no incapacitating episodes.  The February 2011 VA examination report reflects that the Veteran denied any incapacitating episodes that require bedrest.  

For the period from January 24, 2013, a disability rating in excess of 20 percent is not warranted.  A VA examination conducted on January 24, 2013 reflects flexion to 40 degrees with pain beginning at 5 degrees.  There were no changes on repetitive motion.  A June 2014 VA examination reflects flexion to 40 degrees, with pain beginning at 10 degrees.  After repetitive motion, flexion ended at 45 degrees.  A January 2015 VA examination reflects flexion to 80 degrees.  On repetitive motion, there was no additional loss of motion or function.  Forward flexion 30 degrees or less is not shown, nor is favorable ankyloses of the thoracolumbar spine shown.  Thus, a 40 percent rating is not warranted for this period pursuant to the general rating formula for diseases and injuries of the spine.  

For the period from January 24, 2013, there is also no persuasive evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months or during any period contemplated by this appeal to warrant a 40 percent disability rating under the intervertebral disc syndrome rating criteria.  The January 2015 VA examination report reflects that she has not had any incapacitating episodes as a result of her lumbar spine disability, nor has she been prescribed bedrest by a physician for any period.  

The Veteran has reported flare-ups associated with her lumbar spine disability.  At the August 2009 VA examination she reported moderate flare-ups on a weekly basis which last for hours.  Her pain increases during flare-ups.  At the February 2011 VA examination she reported flares that causes increased pain of her lumbar spine with cold weather and bending which causes additional limitation of motion of the lumbar spine.  Flares can occur several times a week.  At the January 2013 VA examination, she reported constant pain of 6/10.  She reported flares every two months which she treats with Tylenol and Naprosyn.  At the June 2014 VA examination, she described the pain in her low back as burning and stabbing.  She rated the pain a 7/10 with flares to 12/10.  Due to pain with flares, which she states are quite disabling, pain is limiting her ability to walk or stand for more than 30 minutes.  She has frequent flares, about once every 2 weeks.  She is limited in her ability to do exercises that would be overall helpful to her health but the back pain limits her ability to do so.  She has weakening, lack of endurance, instability of station, and cannot lift weight over about 15 pounds.  The examiner could not offer an opinion regarding the impact of her flare-ups without resorting to speculation.  At the January 2015 VA examination, the Veteran reported flare-ups.  She reported constant pain of 6/10.  There were flares of 10/10 that occur one time per week.  Flares last one day and relieved with rest and Tylenol.  The examiner could not offer an opinion regarding the impact of her flare-ups without resorting to speculation.  

Unfortunately, VA examiners have been unable to offer opinions regarding the impact of her flare-ups without resorting to speculation.  It was explained that, absent objective observation during a flare-up episode, the extent of additional functional limitation was not measurable.  The Board finds that an adequate reason was provided for the inability to provide a specific answer, and thus no further development is necessary in this regard.

The Veteran has reported chronic pain and thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and the DeLuca and Mitchell.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of 10 percent prior to January 24, 2013 and in excess of 20 percent thereafter.  As detailed above, while the August 2009 VA examination reflected pain on motion, repetitive motion showed flexion reduced to 70 degrees.  While the February 2011 VA examination also reflects pain on motion without change on repetition.  The January 2013 VA examination reflects pain on motion but no changes on repetitive motion; the June 2014 VA examination reflects pain on motion but 5 degrees more flexion on repetitive motion; and, the January 2015 VA examination reflects flexion to 80 degrees with no changes on repetition.

Again, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss but does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  

In consideration of the DeLuca factors, on examination in August 2009 there was an objective finding of decreased mobility.  On examination in February 2011, there were no objective findings of lack of coordination, fatigue, or lack of endurance on range of motion, nor with repetitive motion, despite her subjective complaints of stiffness, fatigue, weakness, pain, and spasms in her spine.  Pain was the main finding.  Thus, for the period prior to January 24, 2013, the 10 percent disability rating contemplates any functional loss associated with her lumbar spine.  38 C.F.R. §§ 4.40, 4.45 and 4.59 do not provide a basis for an increased rating for the period prior to January 24, 2013.  See DeLuca, 8 Vet. App. at 204 -07. 

Both the January 2013 and February 2014 VA examination reports reflect less movement than normal, pain on movement, and interference with sitting, standing, and/or weight bearing.  The June 2014 VA examination reflects less movement than normal, weakened movement, excess fatigability, pain on movement, instability of station, disturbance of locomotion, interference with sitting, standing and/or weight-bearing, and lack of endurance.  At the January 2015 VA examination, the Veteran reported functional loss in the form of pain.  While acknowledging the Veteran's functional loss associated with her lumbar spine for the period from January 24, 2013, the Board finds that the 20 percent disability rating contemplates her functional loss.  The Board finds that 38 C.F.R. §§ 4.40, 4.45 and 4.59 do not provide a basis for increased ratings for the periods contemplated by this appeal.  See DeLuca, 8 Vet. App. at 204 -07.  Therefore, a rating in excess of 10 percent is not warranted based on limitation of motion for the period prior to January 24, 2013, and a rating in excess of 20 percent is not warranted based on limitation of motion for the period from January 24, 2013.

For the period from March 19, 2010, a separate 20 percent rating is in effect for left lower extremity radiculopathy.  Prior to this date, the evidence of record does not support a finding of radicular pathology associated with her lumbar spine disability.  Specifically, the August 2009 VA examination does not reflect any complaints of radicular symptoms.  A sensory examination was normal.  Prior to March 19, 2010, the objective evidence of record does not reflect radicular findings associated with her lumbar spine disability.  See 12/10/2010 VBMS entry, Medical Treatment Record-Government Facility.

The evidence of record also does not reflect complaints of neurological manifestations such as bowel or bladder impairment associated with her lumbar spine disability.

In sum, there is no basis for assignment of increased ratings for the periods contemplated by this appeal.  As there is a preponderance of the evidence against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Radiculopathy, left lower extremity

The Veteran's left lumbar radiculopathy is rated 20 percent disabling per 38 C.F.R. § 4.124a, Diagnostic Code 8520 (sciatica)/8720 (neuralgia) which provides that mild incomplete paralysis warrants a 10 percent disability evaluation; moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent rating; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability evaluation.  An 80 percent disability evaluation is warranted for complete paralysis wherein the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8526.  

The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

Based on review of the evidence of record, the Board finds that the subjective and objective evidence does not support a disability rating in excess of 20 percent for radiculopathy of the left lower extremity for any portion of the rating period on appeal.  

A March 2010 EMG study reflects complaints of radiating pain on the left, and on sensory examination decreased pin prick, temperature, and vibration on the left leg.  Both the January 2013 VA examination and June 2014 VA examinations reflect sensation was decreased in the left upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes.  The examiner indicated that she has moderate constant pain, intermittent pain, paresthesias and/or dysesthesias, and numbness associated with her radiculopathy.  On sensory testing in January 2015, sensation was decreased in the left upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes.  The examiner indicated that she had mild intermittent pain and numbness associated with her radiculopathy.  

The evidence of record reflects that her radicular symptoms range from mild to moderate in nature and do not constitute moderately severe nor severe incomplete paralysis.  Based on the complaints and objective findings, the Veteran's radiculopathy, left lower extremity, is mostly sensory, and the findings do not meet or nearly approximate the criteria for a disability rating in excess of 20 percent.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Extraschedular considerations

The Board must also determine whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  An evaluation in excess of those assigned is provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those manifestations are not present with regard to each issue addressed above.  Additionally, the diagnostic criteria discussed hereinabove adequately describes the severity and symptomatology of the various aspects of the Veteran's disorders.  The current ratings discussed hereinabove are adequate to fully compensate the Veteran for her symptoms.  

The Veteran and her representative have not alleged during the appeal period that such evaluations are inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture. 

The Board finds that diagnostic criteria is adequate for these service-connected disabilities.  Indeed, there is no indication that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic codes.  Accordingly, referral for extraschedular consideration is not for application here.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

A total disability rating based on individual unemployability (TDIU) is part of an increased disability rating claim when such claim is raised by the record.  The evidence of record reflects that the Veteran is employed in a full-time capacity and the issue of a TDIU has not been raised by the record; thus, it will not be considered at this juncture.  


ORDER

Entitlement to a disability rating in excess of 10 percent for chondromalacia of the right knee is denied.

For the period prior to January 24, 2013, entitlement to a disability rating in excess of 10 percent for chondromalacia of the left knee is denied.

For the period from January 24, 2013, entitlement to a disability rating of 20 percent, but no higher, for residuals of meniscus tear, left knee, is granted.

For the period from January 24, 2013, entitlement to a disability rating of 10 percent for limitation of flexion, right knee, is granted.

For the period from January 24, 2013, entitlement to a disability rating of 10 percent, but no higher, for limitation of flexion, left knee, is granted.

Entitlement to a higher rating for lumbar spine strain with degenerative changes, rated as 10 percent disabling prior to January 24, 2013, and 20 percent disabling therefrom, is denied.  

Entitlement to a disability rating in excess of 20 percent for left lumbar radiculopathy is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


